                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA

    KATHERYN H. THERIOT,                                         CIVIL ACTION
        Plaintiff

    VERSUS                                                       NO. 17-1688

    STATE FARM MUTUAL AUTOMOBILE                                 SECTION: “E” (3)
    INSURANCE COMPANY, ET AL.,
         Defendants


                                       ORDER AND REASONS
        Before the Court is a Motion for Summary Judgment filed by Defendants State

Farm Mutual Automobile Insurance Company, State Farm Life Insurance Company,

State Farm Fire and Casualty Insurance Company, and State Farm General Insurance

Company (“State Farm”). 1 Plaintiff Katheryn Theriot opposes the motion. 2 State Farm

filed a reply. 3 For the following reasons, the motion is GRANTED.

                        FACTUAL & PROCEDURAL BACKGROUND

         Plaintiff Katheryn Theriot is the surviving spouse of John Patrick Theriot (“Mr.

Theriot”), who was an agent/broker for State Farm before his death on September 16,

2013. 4 The parties do not dispute that Mr. Theriot and State Farm entered into an Agent’s

Agreement which provides for the payment of certain termination payments. 5 Plaintiff

points out that the Agent’s Agreement was amended by the following contracts: (1)

Termination Payment Amendment, (2) Extended Termination Payment Amendment, (3)

Irrevocable Assignment of Extended Termination Payments, and (4) Election to Receive



1 R. Doc. 56.
2 R. Doc. 75.
3 R. Doc. 84.
4 R. Doc. 1-1 at ¶¶ 2, 6; R. Doc. 1 at ¶ 5.
5 R. Doc. 56-2 at ¶ 4; R. Doc. 75-1 at ¶ 4.


                                               1
Extended Termination Payments Under the Joint and 66-2/3% to Survivor Option. 6 The

parties do not dispute that, after Mr. Theriot’s death on September 16, 2013, State Farm

paid the Executor of Mr. Theriot’s succession one Section IV Termination Payment in the

amount of $14,471.27; the executor forwarded the payment to Plaintiff. 7

        Plaintiff alleges she litigated the issue of whether she was the proper beneficiary of

the termination payments in her husband’s succession proceeding, Succession of John

Patrick Theriot, Probate Docket Number 15421, 16th Judicial District Court, St.

Martinville, Louisiana. 8 The Court takes judicial notice of the proceedings filed in this

record. 9 After Mr. Theriot’s death, the executor of his estate filed a petition for possession

to place Katheryn Theriot in possession of the termination payments. 10 Mr. Theriot’s

testamentary trust, established in favor of his children from a previous marriage, disputed

Katheryn Theriot’s rights to receive the termination payments. 11 The Louisiana Third

Circuit Court of Appeal held the termination payments are owed to Plaintiff. 12

        In the instant suit, Plaintiff first alleges State Farm breached the Agent’s

Agreement in bad faith when it failed to pay her termination benefits, requiring her to

incur attorneys’ fees in the succession proceeding. 13 As a result, Plaintiff brings a cause of

action for breach of contract and breach of the duties of good faith and fair dealing,




6 R. Doc. 75-1 at ¶ 4.
7 R. Doc. 56-2 at ¶ 5; R. Doc. 75-1 at ¶ 5.
8 R. Doc. 1-1 at 9.
9 Ferguson v. Extraco Mortg. Co., 264 F. App'x 351, 352 (5th Cir. 2007) (quoting Taylor v. Charter Med.

Corp., 162 F.3d 827, 830 (5th Cir.1998) (“A court may take judicial notice of ‘a document filed in another
court . . . to establish the fact of such litigation and related filings.’”)); see also FED. R. EVID. 201.
10 R. Doc. 8-3.
11 R. Doc. 8-4.
12 Succession of Theriot, 2016-639 (La. App. 3 Cir. 5/17/17); 221 So.3d 862.
13 R. Doc. 1-1 at ¶¶13, 23.


                                                    2
seeking damages including “attorneys fees and litigation expenses within the probate

proceeding.” 14

       Plaintiff also alleges State Farm has breached the Agent’s Agreement, committing

fraud by concealment “[b]y refusing to provide an accounting for its partial payments,

and by refusing to reveal the data used to calculate the Termination Payments.” 15 Plaintiff

seeks an award of attorneys’ fees incurred in this proceeding, citing Louisiana Civil Code

articles 1994, 1996, and 1997, due to State Farm’s breach of contract through fraud by

concealment. 16 State Farm moves for summary judgment on Plaintiff’s claims for

attorneys’ fees incurred in both the probate proceeding and the instant proceeding. 17

                                      LEGAL STANDARD

       Summary judgment is appropriate only “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter

of law.” 18 “An issue is material if its resolution could affect the outcome of the action.” 19

When assessing whether a material factual dispute exists, the Court considers “all of the

evidence in the record but refrain[s] from making credibility determinations or weighing

the evidence.” 20 All reasonable inferences are drawn in favor of the non-moving party. 21

There is no genuine issue of material fact if, even viewing the evidence in the light most




14 Id. at ¶ 13.
15 Id. at ¶ 21.
16 Id. at ¶ 23.
17 R. Doc. 56.
18 FED. R. CIV. P. 56; see also Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986).
19 DIRECTV, Inc. v. Robson, 420 F.3d 532, 536 (5th Cir. 2005).
20 Delta & Pine Land Co. v. Nationwide Agribusiness Ins. Co., 530 F.3d 395, 398–99 (5th Cir. 2008); see

also Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150–51 (2000).
21 Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994).


                                                  3
favorable to the non-moving party, no reasonable trier of fact could find for the non-

moving party, thus entitling the moving party to judgment as a matter of law. 22

        “[A] party seeking summary judgment always bears the initial responsibility of

informing the district court of the basis for its motion, and identifying those portions of

[the record] which it believes demonstrate the absence of a genuine issue of material fact.”

If the dispositive issue is one on which the moving party will bear the burden of

persuasion at trial, the moving party “must come forward with evidence which would

‘entitle it to a directed verdict if the evidence went uncontroverted at trial.’” 23 If the

moving party fails to carry this burden, the motion must be denied. If the moving party

successfully carries this burden, the burden of production then shifts to the nonmoving

party to direct the Court’s attention to something in the pleadings or other evidence in the

record setting forth specific facts sufficient to establish that a genuine issue of material

fact does indeed exist. 24

        If the dispositive issue is one on which the non-moving party will bear the burden

of persuasion at trial, the moving party may satisfy its burden of production by either (1)

submitting affirmative evidence that negates an essential element of the non-movant’s

claim, or (2) affirmatively demonstrating that there is no evidence in the record to

establish an essential element of the non-movant’s claim. 25 If the movant fails to

affirmatively show the absence of evidence in the record, its motion for summary

judgment must be denied. 26 If the moving party successfully carries this burden, the


22 Hibernia Nat. Bank v. Carner, 997 F.2d 94, 98 (5th Cir. 1993) (citing Amoco Prod. Co. v. Horwell
Energy, Inc., 969 F.2d 146, 147–48 (5th Cir. 1992)).
23 Int’l Shortstop, Inc. v. Rally’s, Inc., 939 F.2d 1257, 1263–64 (5th Cir. 1991) (quoting Golden Rule Ins. Co.

v. Lease, 755 F. Supp. 948, 951 (D. Colo. 1991)).
24 Celotex, 477 U.S. at 322–24.
25 Id. at 331–32 (Brennan, J., dissenting).
26 See id. at 332.


                                                      4
burden of production then shifts to the non-moving party to direct the Court’s attention

to something in the pleadings or other evidence in the record setting forth specific facts

sufficient to establish that a genuine issue of material fact does indeed exist. 27 Thus, the

non-moving party may defeat a motion for summary judgment by “calling the Court’s

attention to supporting evidence already in the record that was overlooked or ignored by

the moving party.” 28 “[U]nsubstantiated assertions are not competent summary

judgment evidence. The party opposing summary judgment is required to identify specific

evidence in the record and to articulate the precise manner in which that evidence

supports his or her claim. ‘Rule 56 does not impose upon the district court a duty to sift

through the record in search of evidence to support a party’s opposition to summary

judgment.’” 29

                                       LAW AND ANALYSIS

        State Farm moves for summary judgment on Plaintiff’s claims for attorneys’ fees

incurred in the probate proceedings, as well as those incurred in the instant proceedings,

arguing there is no statute or contractual provision entitling Plaintiff to an award of

attorneys’ fees with respect to either action. 30 Under Louisiana law, attorneys’ fees

generally are not recoverable unless authorized by statute or contract. 31 The Fifth Circuit




27 Id. at 322–24.
28 Id. at 332–33. The burden would then shift back to the movant to demonstrate the inadequacy of the
evidence relied upon by the non-movant. Once attacked, “the burden of production shifts to the nonmoving
party, who must either (1) rehabilitate the evidence attacked in the moving party’s papers, (2) produce
additional evidence showing the existence of a genuine issue for trial as provided in Rule 56(e), or (3) submit
an affidavit explaining why further discovery is necessary as provided in Rule 56(f).” Id. at 332–33, 333 n.3.
29 Ragas v. Tenn. Gas Pipeline Co., 136 F.3d 455, 458 (5th Cir. 1998) (citing Celotex, 477 U.S. at 324;

Forsyth v. Barr, 19 F.3d 1527, 1537 (5th Cir. 1994) and quoting Skotak v. Tenneco Resins, Inc., 953 F.2d
909, 915–16 & n.7 (5th Cir. 1992)).
30 R. Doc. 56.
31 State, Dept. of Transp. & Dev. v. Williamson, 597 So. 2d 439, 441 (La. 1992) (citing Huddleston v. Bossier

Bank and Tr. Co., 475 So.2d 1082 (La. 1985)).

                                                      5
has explained, “[i]t is beyond peradventure that, under Louisiana law, attorney's fees are

recoverable only if they are authorized by statute or by contract.” 32

        State Farm seeks judgment as a matter of law because Plaintiff cannot demonstrate

an essential element of her claim, that a contractual or statutory provision authorizes her

recovery of attorneys’ fees. The parties do not dispute the identification of the Agent’s

Agreement entered into between Mr. Theriot and State Farm. 33 Plaintiff points out that

the Agent’s Agreement was amended by several subsequent contracts. 34 There is no

question that neither the Agent’s Agreement nor the amendments provide for an award

of attorneys’ fees. 35 Accordingly, there is no contractual provision to support Plaintiff’s

claim for attorneys’ fees.

        State Farm moves for judgment as a matter of law because there is also no statutory

provision permitting Plaintiff’s recovery of attorneys’ fees. State Farm argues that

attorneys’ fees are not recoverable under the code articles cited by Plaintiff in the Petition.

The Fifth Circuit has held, “[u]nder Louisiana law . . . attorney’s fees characterized as

breach of contract damages are not compensable under Article 1994 and its

corresponding statutes.” 36 To defeat State Farm’s motion for summary judgment,




32 Homestead Ins. Co. v. Gaurentee Mut. Life Co., 459 F. App’x 398, 404 (5th Cir. 2012) (citing Sher v.
Lafayette Ins. Co., 988 So.2d 186, 201 (La. 2008) (“Louisiana courts have long held that attorney's fees are
not allowed except where authorized by statute or contract.”); Hernandez v. Harson, 237 La. 389, 111 So.2d
320, 327 (La. 1959); Chauvin v. La Hitte, 229 La. 94, 85 So.2d 43, 45 (La. 1956) (“On numerous occasions
this court has said that ordinarily attorney's fees are not assessable as an item of damages unless provided
for by law or by contract. The clear import of the language of the opinions is that no award of them can be
made if not so particularly authorized.”)).
33 R. Doc. 56-2 at ¶ 4; R. Doc. 75-1 at ¶ 4.
34 R. Doc. 75-1 at ¶ 4.
35 Both parties have filed the Agency Agreement into the record. R. Doc. 25-2; R. Doc. 70-1. Plaintiff has

filed the amendments to the Agency Agreement into the record. R. Doc. 70-2.
36 Homestead, 459 F. App’x at 405.


                                                     6
Plaintiff must draw the Court’s attention to supporting evidence overlooked or ignored by

State Farm or demonstrate a genuine issue of material fact exists. 37

     I.      Probate Proceeding Attorneys’ Fees

          Plaintiff contends she is entitled to an award of attorneys’ fees incurred in the

probate proceeding, under Louisiana Civil Code article 1997, because the attorneys’ fees

she incurred in the probate proceeding are economic damages incurred as a result of State

Farm’s bad faith breach of contract. 38 Louisiana Civil Code article 1997 provides, “[a]n

obligor in bad faith is liable for all the damages, foreseeable or not, that are a direct

consequence of his failure to perform.”

          Plaintiff relies on Kadlec Medical Center v. Lakeview Anesthesia Associates to

support her argument that the Court may award attorneys’ fees incurred in prior litigation

as economic damages in a subsequent suit. 39 In Kadlec, a physician’s former practice

group made intentional and negligent misrepresentations in response to a credentialing

request by the physician’s new employer. 40 The practice group omitted information

regarding its termination of the physician for on-duty drug use, an investigation into the

physician’s suspicious withdrawals of a narcotic drug, and any other negative information

regarding the doctor. 41 While under the influence of drugs at his new place of

employment, the physician’s negligent performance led to the near-death of a patient,




37 Celotex, 477 U.S. at 332-33.
38 R. Doc. 75 at 3-4; R. Doc. 75-2 at 1-2.
39 Kadlec Med. Ctr. v. Lakeview Anesthesia Assoc., 2006 WL 8446278, at *1 (E.D. La. Mar. 7, 2006) aff’d

in part & rev’d in part 527 F.3d 412 (5th Cir. 2008).
40 Kadlec, 527 F.3d at 416-17
41 Id.


                                                  7
leading to a medical malpractice lawsuit against the new employer. 42 As a result, the new

employer expended costs and attorneys’ fees defending the malpractice lawsuit. 43

        In a subsequent suit brought by the new employer against the former practice

group, the new employer sought to recover the attorneys’ fees incurred in defending the

malpractice suit, which the new employer alleged it incurred as a result of the former

practice group’s negligent and intentional misrepresentations. 44 The Fifth Circuit upheld

an award for attorneys’ fees the new employer incurred in defending the malpractice

lawsuit, relying on Section 914(2) of the Second Restatement of Torts. 45 The Restatement

provides,

        One who through the tort of another has been required to act in the
        protection of his interests by bringing or defending an action against a third
        person is entitled to recover reasonable compensation for the loss of time,
        attorney fees and other expenditures thereby suffered or incurred in the
        earlier action. 46

The Fifth Circuit explained, “Plaintiffs, due to the torts of the defendants, were required

to expend costs and attorney’s fees defending the [malpractice] lawsuit . . . In this lawsuit,

plaintiffs proved that defendants were legally responsible for their financial damages,

which included costs and attorney’s fees.” 47

        Plaintiff’s arguments are not persuasive. First, Kadlec is not applicable to this case.

Kadlec involved a claim for attorneys’ fees incurred due to the tortious acts of a

defendant. 48 The reasoning of Kadlec relies on the Restatement (Second) of Torts. In this




42 Id. at 415.
43 Id. at 426.
44 Kadlec, 2006 WL 8446278, at *1 aff’d in part & rev’d in part 527 F.3d 412 (5th Cir. 2008).
45 Id. at 426.
46 RESTATEMENT (SECOND) OF TORTS § 914.
47 Kadlec, 527 F.3d at 426.
48 Id.


                                                    8
case, Plaintiff brings breach of contract claims against State Farm. 49 As a result, the

reasoning of Kadlec does not apply to Plaintiff’s claim for attorneys’ fees incurred in the

probate proceeding.

        Second, Plaintiff has not satisfied her burden on summary judgment of showing

there is a disputed issue of material fact as to whether she is entitled to recover attorneys’

fees under the reasoning of Kadlec. If Kadlec did apply, to recover attorneys’ fees under

this case, Plaintiff would have to show that an underlying tort by the defendant caused

her to bring or defend an action against a third party to protect her interests. 50 Plaintiff’s

statement of facts precluding summary judgment includes no facts purporting to show

that State Farm committed a tort or that State Farm’s wrongful act required Plaintiff to

take legal action against a third person. 51

        Further, the Court’s review of the probate proceedings filed in this record does not

reflect that State Farm committed an underlying tortious act. 52 Instead, Mr. Theriot’s

children from a previous marriage contested Plaintiff’s right to receive the termination

payments, leading to Plaintiff’s involvement in the underlying succession litigation. 53

Because of competing claims to the termination payments, State Farm intervened in the

probate proceedings, filing a Petition in Intervention for Concursus. 54 State Farm had a

right to protect its interests and ensure it disbursed the termination payments to the

proper party. As a result, Plaintiff has failed to meet her burden on summary judgment,




49 R. Doc. 1-1.
50 RESTATEMENT (SECOND) OF TORTS § 914.
51 R. Doc. 75-2.
52 R. Docs. 8-4 to 8-16.
53 Succession of Theriot, 2016-639 (La. App. 3 Cir. 5/17/17); 221 So.3d 862; R. Doc. 8-4.
54 R. Doc. 8-6.


                                                     9
and State Farm is entitled to judgment as a matter of law denying Plaintiff’s claim for

attorneys’ fees incurred in the probate proceeding.

     II.      Attorneys’ Fees in the Instant Action

           Plaintiff contends she is entitled to an award of attorneys’ fees in the instant action

because State Farm breached the Agent’s Agreement in bad faith and committed fraud by

concealment. 55 In the Petition, Plaintiff alleges “she is entitled to damages under

Louisiana Civil Code Article 1994, 1996 and/or 1997. State Farm’s fraud by concealment

renders it fully liable for attorneys’ fees in this proceeding.” 56

           Louisiana Civil Code article 1994 provides, “[a]n obligor is liable for the damages

caused by his failure to perform a conventional obligation. Article 1996 provides, “[a]n

obligor in good faith is liable only for the damages that were foreseeable at the time the

contract was made.” The Fifth Circuit has held, “[u]nder Louisiana law . . . attorney’s fees

characterized as breach of contract damages are not compensable under Article 1994 and

its corresponding statutes.” 57

           Article 1997 provides, “[a]n obligor in bad faith is liable for all the damages,

foreseeable or not, that are a direct consequence of his failure to perform.” The Louisiana

Supreme Court has held Article 1997 does not permit recovery of attorneys’ fees incurred

as a result of an obligor’s bad faith breach of contract. 58 As a result, Plaintiff may not

recover attorneys’ fees incurred in the instant proceeding as a result of State Farm’s

alleged bad faith breach of contract.




55 R. Doc. 75 at 7-8.
56 R. Doc. 1-1 at ¶ 23.
57 Homestead, 459 F. App’x at 405.
58 Delta Truck & Tractor, Inc. v. Navistar Inst’l Transp. Corp., 833 F. Supp. 587, 590-91 (W.D. La. 1993);

Sher v. Lafayette Ins. Co., 988 So. 2d 186, 201 (La. 2008).

                                                   10
        In response to the Motion for Summary Judgment, Plaintiff contends she can

recover attorneys’ fees incurred in the instant action under Louisiana Civil Code article

1958. Under Louisiana Law, fraud is a vice of consent which gives rise to an action to

rescind a contract. 59 When a contract is rescinded because of fraud, Louisiana Civil Code

article 1958 provides, “[t]he party against whom rescission is granted because of fraud is

liable for damages and attorneys’ fees.” When consent to a contract is vitiated by fraud

and the defrauded party chooses not to seek rescission of the contract, the defrauded party

still may recover attorneys’ fees. 60

        Plaintiff’s Petition alleges State Farm committed fraud by concealment but does

not bring a cause of action for attorneys’ fees under article 1958. 61 Even if Plaintiff had

brought a cause of action pursuant to article 1958, she has not raised the facts necessary

for her to recover attorneys’ fees incurred in the instant action. Plaintiff alleges State Farm

committed fraud by concealing the data used to calculate the amount of payments and

refusing to provide her with an accounting of the payments owed. 62 Plaintiff’s allegations

regarding State Farm’s contractual fraud do not relate to consent to the formation of the

Agent’s Agreement. Plaintiff’s statement of material facts precluding summary judgment

does not contain any facts relating to fraud in the formation of the Agent’s Agreement. 63

As a result, Plaintiff has failed to raise a disputed issue of material fact regarding the

applicability of article 1958. Accordingly, Plaintiff has failed to identify a statute or

contractual provision which entitles her to an award of attorneys’ fees in the instant action

or demonstrate a genuine issue of material fact with respect to her recovery of attorneys’


59 Louisiana Civil Code article 1948.
60 Stutts v. Melton, 130 So.3d 808, 814-15 (La. 2013).
61 R. Doc. 1-1.
62 R. Doc. 1-1 at ¶¶ 21, 23.
63 R. Doc. 75-2.


                                                    11
fees in the instant action. State Farm is entitled to summary judgment denying Plaintiff’s

claim for attorneys’ fees in the instant action.

                                      CONCLUSION

          IT IS ORDERED that the Motion for Partial Summary Judgment 64 filed by

Defendants State Farm Mutual Automobile Insurance Company, State Farm Life

Insurance Company, State Farm Fire and Casualty Insurance Company, and State Farm

General Insurance Company is GRANTED.

          New Orleans, Louisiana, this 22nd day of March, 2019.


                                            ________________________________
                                                     SUSIE MORGAN
                                              UNITED STATES DISTRICT JUDGE




64   R. Doc. 56.

                                             12
